OFFlCEOFTHEATTORNEYGENERALOFTEXAS
’                           AUSTIN 11
    OROVER
         SELLERS
    *TroRNEY
          OENERAL


    Honomble B. S. p:oreman
    County Auditor
    Jefferson County
    Sea-ant, Texas

                                   Opinion No. O-7391
                                   Ber    Deduction of c


              We have yeur letter of
    oplnicm of this offloe en the abo
    letter read6 l&lpart as tollovs¶




        or*6 otfloe
        the State A                             t   AMhur   Sea-
        vall Distrl




                                         My question Is, 1s it
         cost, vhen apparently the entire cost of collsct-
         ing delinquent taxes should be borne out of penal-
         ties and interest collected.”
             By Acts ef th,oRog\ll.wBIrrlen of tho hlst hglsl~-
turn,    1929, Page 656, Chaptar 292, 8/9ths of th5 Btato ad
valop*P tarcrson all prepertr, both real and pwm~l,       eol-
iee0a    In C55m155lonor5 ' Prealnct le. 2 of Jeffenon County,
Texas, vom dowted and panted te the City of Port Art&w
ror th6 purpwe of ceastruatingandaaiIltalnln~a sea vall.
This act ves eaendod by Aets of tho Regulas Se8sisn of the
47th Legialatum,           Pw   1308, Chapter 584 and br the
49th Legirlatum,           Page 615, Chapter 353, and as amended,
pmriAo5 ln part as
             %aation 1. Thatoonoz’o~rlththe         fireal
         ea* k@all~    Sopteabor 1, 1929, and en4lzigA\teust
        41, 1961, tboro b5 rad honbl l    domtod as4 gmat-
        ad by the Stat& of %?omu to tbo Ctty of Pert Arthur,
        TOXM ,lltua ted b J~efr o r s
                                    Gc
                                     entua ei~
                                            TUM
                                              ,, o ig h t-
        tith s ( S/ 9of
                      ) tk to
                            net
        rrlomm t8x*5 oollocG?i
        urd jt0~8rarfin ~ID~s~~uw~*    b05bet’h     2, 0r
        Jofrorson Cm&r,   Texas, a# it uirtd   on Jaaualy 1,
        lg&, rhish s&l1 bo rsc5rhinod 8nd apportiowd as
        new 9rolrided br lw;   pr?ofded that fx’m uad rStsr
        Aug4t.tSl, 1949, 'IbFermouuPd   DollaS (43,oos)
        of the uaorrod WebI.    valtiwof all nri~Wn5e
        kamotoatls, as nw Qofiaed by law, la 5ri4 Pm-
        ainct Ho. 2 shall bo 8xaapt frcrrrll tarattm for
        the pu3poser enwrated   In this Act as rell a8 ferp
        rll 5kte purposes.
               %hC. 2. At the ld of uoh aemth, the Colleater
        of Taxes for Jeffomfm county, &all oa fOrrP5 to bo
        furnirhed  br the Camptirellw oi I'ubltcAmounts me.
        an lteaiwd -part, Pador 5ath to raid C*9OWlL*,
        ahwlrrg eaoh and every itom of State ad valora
        tams eollectcsdby him as pmtidod for in tbla Act,
        open all pmpe)rt~, both ma1 and pmrsoml, &ISraid
        Ceaairsianors’   Pmc%n& Ao. 2 of Joffwnen    County,
        Texas, as It exlBtud em Jsnum~ 1, 1.945,and (~ewm-
        panyfng seae with a sumwl5od    stetawont shevizg full
        dlspositlon of all such State tmos aoUm?Aed1 maid
        Colliwto~ shall pnsent such nport     tqethor    with the
        tax nerlpt   stubs, authotimd  by law to be kept, to
        the h?ant)r Clorlcof Jefferscm huaty,     ‘ibar, vho
        shall vlthln ten (10) daga 5olppll'ssaid report vlth
    8 tubs, a.&, if the same sgme   in every particular
    a8 r-al:ards names, dates and amount, the Clerk shall
    certify to Its c~rrecbnees for which examination
    and cartif'loatehe shsll be paid by the Commission-
     ers' Court, Tventy-five (2'5)Cents for each cortlfi-
     cate and Twenty-five (25) Centa for each tvo hundmd
     (200) taxpayers nemed in said report.  Ilhe said Col-
     lector shall then lsssediatelpforward his report,
     50 certified to the Comptroller and shall pay over




     by the treasurer of the City of Port Arthur, Texas,
     for such moneys to the Comptroller. The sald Col-
     lector sball rePit to the State Tmasury one-ninth
     (l/g) of all such taxes collected by him frae month
     to month.”   (Undwscorlng  Qurs)
          On January 17, 1945, the Cos~sl55loner5'Court of Jof-
ferson County ontored into a oontract vlth E. 5. Prltcbwd for
the collection of dsllnquant taxes In JeireersonCounty. Under
the facts as stated Ln your letter, and in the excellent brief
prepared by ylr.B. T. kilarter, City Attorney for the City of
Port Arthur, Texao, It would so- that the 9it.a of Port Arthur
is being charged with a proportionate prrt of the ca1ml55lon
psld to Hr. Pritchard for tbo collection of delinquent taxes
and that this amount is being deduated from the amount of
taxes donated and granted to the City of Port ArtFur. your
question, therefore, is vhere, as here, the penalty and interest
are collected, should tbe.ontire 0t?5s5155%onpayable to Mr.
Pritchard, be paid out of the penalty and fnterest  and no
part of It deducted from the aaount donated and granted to
the City of Port Arthur.
          Artlole 733’56, V. A. R. C. 3. provides in part:
          %ec. 1. No contract ahell be made or entered
                              * Ceurt in connection vlth
     Into by the Ce1m5l5sloner5
     the aolleotien of delinquent taxes vhere the coPpen-
     sation under such contract,15 more than fifteen per
     cent of the amount cof.lectsd.”
Hanorable 2. S. PO-,     page 4


          Article 7264a, V. A. R. C. S,, Sec. 2, pxwiaea     in
part:
          %bet of aolleat%ng deli.nqmnt taxes shall
     not exceed the amount of’the penalty end interest,
     or m amount  equbl to ottahpenalty and inkore~t of
     all delinquent tnms aolleoted.”
          As Ve oaoBtm0  the80 statutes, they eperate -1~ as
a lfriktlon Ed the amountvhiuh mat k paid to the oollecting
attorney under & contract to aollect delfnqueat taxes.
          ID Momiron v. law, 157 8. U. (26) 466 (G. C. A.,
&wPont)   a 01180vhere the Legislature hsd remitted the mlty
MQ interest, the oonrt rlloved the aarl~slen to be paid out
of the tax. Ia tbrt aaBe, 8peaking  tbrougb Obief Jueitiae
Walker, Ehe Court saMa

          “Artlale 733% is aothlng mere than s llmfk-
    tlen upon Q&e POWOF of the court in flxm        the ea-
    penutlon ef the 8htoaey uplefed un&er the oentnat
    authorized by Article 7335. Soctioa 2 of Article
    726h Is nothing OOFOthan a pov%mlan to the efteat
    that  the C)o8toi’col&eatirq  dellw@ent taxse rhll
    aet exceod t&e ueunt of penalty       ead Interest, or
    an ueunt equal to muuh penalty and iaterert OS all
    dellnqumt taxem oolleoted, that &B, at.. 7264a em-
    povered the Ceu188ienena     Court to m&e a, contmet
    otlthe cODditt0nB tbenein 8tipl&tod,       utd no a-tea-
    tion 18 made that when executed      tbe centnrat was ia
    violation of hv.    There ie nothing 3.nbhere artiolee
    to the offeat tbet the attorney employed to oolleat
    dollnquent tam8 8hsll bo pal4 ui!ilt     Fran the Snten8t
    *ad penalty due en Qeltiquent tbaxe8i 4isb this beep
    kho intonk cf khe Legl.rt*ture,it w@U%d not bare
    been provided by Article 7335 that      the attorney 6oul.d
    be paid ‘a per oent en the tue8.‘*
           s*hwe htiole 7335a aad Beation 2 of Article 72644~
ope,nte only as a Umiktien    on the ameunt vhiah may be prfd to
the aolleating atteraey, It i8 the opinion sf this 0SftQe that
the City of PO& Arthur.is pcoperl? ohargssble with lta prepor-
tS.onate part of the aorta of aollectinpldelinquent taxen,. As
Honorable X. 5. FONSIM, mge       5


veo enstr ue     th elut,donating and granting  to the City of’Pert
Arkhaw a / g of   ’8the State ad valaxes~taxes ~olleeted in cam-
~ir~ionem~       Pncinct go. 2, this deduction is ~pecifieally
provided for. The underraorod portion       or the above-quoted
aat provides that 8/9’s of, the not slouut of the taxes (that
ia,    the groar   amuut oelleotid ~B~uthorised           exxpetadl-
tuma)      be dauated and granted to the City of Port Arthur.
Fprthec, in the act this     expeadituwe wks mtlcipeted aad au-
thorlsed by the following lm%guagB:
            ““*Bight-ninth8 (8/9) or all moneys colleated
       by him dwing maid month under the previsions of
       this Aat, exempt 8Wh uountr a8 8ra allawed by
       l&V fBX'88848BiDg aad COllOQttng the We.*
          In vlov of the lauglaageei the         sktutn,         it      iB   U&b-
pukd  that the various UOWltB
of tuea, we pmmerly
OOVON   dOl& q UODt, & B Wll   lB WFFMt   -08.             -0 Q~B B iC#D         dUS
NF. PrltahediB    eukueunt  allovrd&     v fop the oolloctien
of delinquatt taxes and thue a                part or this GOB-
RIBB~OZI 18 properly deduatible from the ummt   do?mted te the
ClZJ  or Pert Al-thuo.




                                             Robert T. Denahue
                                                             A6BiBtrnt
RTD/JCP